—In an action to recover damages for personal injuries, the defendant Don Hume Leathergoods, Inc., appeals from so much of an order of the Supreme Court, Suffolk County (Luciano, J.), entered April 30, 1991, as granted the plaintiff’s cross motion to preclude the appellant from adducing testimony from an expert at trial.
Ordered that the order is reversed insofar as appealed from, on the law and as a matter of discretion, without costs or disbursements, and the cross motion is denied.
Since the case had not been placed on the court’s trial calendar and more discovery was to take place, and given the lack of prejudice to the plaintiff, the court erred in precluding the appellant from adducing expert testimony at trial for failure to respond to the plaintiff’s request to disclose information about its expert witness (see, CPLR 3101 [d] [1] [i]; cf. Corning v Carlin, 178 AD2d 576; see also, Aversa v Taubes, 194 AD2d 580 [decided herewith]; Lillis v D’Souza, 174 AD2d 976). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.